COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ERNESTO GARCIA,                               §              No. 08-15-00101-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                65th District Court

 GEORGINA GARCIA,                              §            of El Paso County, Texas

                      Appellee.                §             (TC# 2011-DCM00214)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 30, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 30, 2015.

       IT IS SO ORDERED this 5th day of October, 2015.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.